                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                           March 08, 2019
                         UNITED STATES DISTRICT COURT
                                                                         David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                 §
                                         §
VS.                                      §     MAG. JUDGE NO. 2:19-MJ-630
                                         §
JOSEPH NORTON                            §

                         MEMORANDUM OPINION AND
                      ORDER OF DETENTION PENDING TRIAL
       A detention hearing has been held in accordance with the Bail Reform Act,

18 U.S.C. § 3142(f). The following requires detention of the defendant pending

trial in this case:

       (1)    There is probable cause to believe the defendant committed an offense

for which a maximum term of imprisonment of ten years or more is prescribed in

21 U.S.C. § 841(b)(1)(B); and

       (2)    The defendant has not rebutted the presumption that no condition or

combination of conditions will reasonably assure the appearance of the defendant

as required and the safety of the community.

       The evidence against the defendant meets the probable cause standard and

the weight of the evidence against the defendant is strong. Task Force Officer

Veronica Martinez testified at the defendant’s detention hearing.            Officer

Martinez’s testimony is summarized as follows. The defendant was originally


1/3
arrested by state authorities on February 12, 2019, after a traffic stop when the

defendant was found to be in possession of approximately 16 grams of

methamphetamine and drug paraphernalia. The defendant was released on bond

for the state charges on February 14, 2019. The case was adopted federally, and

the defendant was arrested by federal agents on February 25, 2019. Federal agents

also executed a search warrant at defendant’s residence on February 25, 2019. The

federal agents recovered 38 grams of methamphetamine, 37 syringes “loaded” with

heroin, drug paraphernalia and tools of drug trafficking including scales and

packaging material. Additionally, federal agents recovered three pistols from the

defendant’s residence. The defendant is the only person who lives at the residence.

      There is evidence before the Court that the defendant continued to engage in

drug trafficking after being released on bond by the state authorities. The most

basic condition of any bond, explicit or implicit, is not to commit new law

violations while released. The defendant was either unwilling or unable to comply

with this most basic condition of release. Additionally, the defendant has a serious

substance abuse problem and a significant criminal history. The defendant is a

poor candidate for bond and is ordered detained pending trial. The findings and

conclusions contained in the Pretrial Services Report are adopted.

      The defendant is committed to the custody of the United States Marshal or

his designated representative for confinement in a corrections facility separate, to


2/3
the extent practicable, from persons awaiting or serving sentences or being held in

custody pending appeal. The defendant shall be afforded a reasonable opportunity

for private consultation with defense counsel. On order of a court of the United

States or on request of an attorney for the Government, the person in charge of the

corrections facility shall deliver the defendant to the United States Marshal for the

purpose of an appearance in connection with a court proceeding.

      ORDERED this 8th day of March 2019.


                                          _________________________________
                                                      Jason B. Libby
                                                 United States Magistrate Judge




3/3
